By the Court.
We see no error in the ruling of the court. The ■evidence was properly admitted. The true rule seems to be, that in order to exclude the evidence, there must have been something ■said or done calculated 'to induce a hope of advantage or fear of harm. The fact that he was a prisoner, and that a fraud was practiced upon him, are not sufficient. They have no tendency to make him swerve from the truth. However we may condemn the fraud, we can not reject the voluntary confession.

Writ refused.